GRIFFIN, J.
Appellant complains on appeal that in granting him sentencing relief pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000), which was requested in appellant’s Rule 3.850 motion, the lower court erred by refusing to consider, indeed by denying, all other grounds for relief. It appears the trial judge intended that any remaining issue would be raised again after the appeal of the resentencing. Appellant has not appealed the resentencing, however; rather, he seeks a ruling on any issue not mooted by the resentencing, which he is entitled to have. Accordingly, we vacate the order denying relief on any grounds not made moot by resentencing and remand for consideration on their merits.
REVERSED and REMANDED.
PETERSON and SAWAYA, JJ., concur.